DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Allowable Subject Matter


Claims 1-4, and 6-9 are allowed.


The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Henderson (US 2012/0133961 A1).  In the Applicant’s independent claims 1, 7, and 9 the reference of Henderson does not teach:   wherein the color chart is a second toning chart and the processor is configured to cause the processor to print a first toning chart before the second toning chart, the first toning chart including a plurality of first toning patches as the plurality of patches and the second toning chart including a plurality of second toning patches as the plurality of patches, and the processor performs first processing that causes the printer to print the first toning chart including the plurality of first toning patches each having different color values, second processing that determines the specific color values in accordance with a selection operation of the first toning patches included in the first toning chart, third processing that obtains the plurality of specific recording material values corresponding to the specific color values in accordance with the plurality of corresponding relationships, 2 of 8Application No. 16/891,611 Amendment dated August 6, 2021 Reply to Office Action dated July 13, 2021 fourth processing that causes the printer to print the second toning chart including the second toning patches of the used amounts corresponding to the individual specific recording material values, and fifth processing that receives selection of the second toning patches included in the second toning chart.   Henderson fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Other relevant prior art:  Tanaka (US 2018/0376032 A1) teaches printing two color charts, one chart having a target color patch or patches and another chart having color(s) deviating from the target color patch or patches as an adjustment target color patch or patches. [0157] and/or [Claim 8].




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571)270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675